DETAILED ACTION
This Office action is in response to Application filed on April 16, 2021.
Claims 1-22 are pending.
Claims 1-22 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Priority
Applicant’s claim for the benefit of application No. 16/911,385 filed on June 24, 2020, which claims the benefit of application No. 15/895,793 filed on February 13, 2018, which claims the benefit of PCT/CN2015/087084 filed on August 14, 2015 under 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 16, 2021, July 21, 2021, September 14, 2021, December 23, 2021 were filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they cover non-transitory embodiment of “computer-readable storage medium.”
Regarding claims 21 and 22, the claim limitation, “computer-readable storage medium" is directed to non-statutory subject matter. The Broadest Reasonable Interpretation (BRI) of a medium is that it covers storage as well as a signal. The BRI includes terms used in the prior art, and a search of the prior art reveals that a computer-readable storage medium covers a signal. It would be reasonable to interpret a "computer-readable storage medium" comprising instructions as conveying "signal" and other forms of propagation or transmission media to a person of ordinary skill in the art, and therefore the claims are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-9, 11-14, 16-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2009/0316638 A1, included in the IDS submitted on July 16, 2021, “Yi”) in view of Yao et al. (US 2018/0109286 A1, “Yao”).
Regarding claims 1, 11, and 21, Yi discloses an information transmission method, carried out by a network device (eNB, see FIG. 4), the method comprising: 
receiving a random access preamble (the eNB receives a random access preamble from a UE, see step 1 in FIG. 4); 
generating first information according to the received random access preamble (the eNB generates a random access response, see step 2 in FIG. 4); and 
sending the first information (the eNB transmits the random access response to the UE, see step 2 in FIG. 4), 
wherein the first information is a random access response information to the random access preamble (see step 2 in FIG. 4), 
wherein the random access response information is: 
control information carried on the control channel, or 
data information carried on a data channel (the eNB transmits the random access response via PDSCH, see step 2 in FIG. 4 and ¶ 44),
wherein the first information comprises information of a second information (the random access response includes values, such as a random access preamble identifier, a UL Grant, which are used by the UE to transmit the data stored in the UE’s buffer or newly generated data, see step 3 in FIG. 4 and  ¶¶ 45, 48), and
wherein the second information is a response to the first information (the UE transmits data in response to the random access response, see step 3 in FIG. 4 and ¶¶ 45, 48).
However, Yi does not explicitly disclose wherein the first information comprises a frequency hopping indication information of a second information, wherein the frequency hopping indication information indicates a frequency hopping pattern, wherein the frequency hopping indication information is 0 to 2 bits information.
Yao discloses wherein the first information comprises a frequency hopping indication information of a second information (frequency hopping-related information can be included in a random access response, see ¶ 70; moreover, the frequency hopping-related information is for EPDCCH, PDSCH, and PUSCH, see ¶ 70), 
wherein the frequency hopping indication information indicates a frequency hopping pattern (the frequency hopping-related information includes frequency hopping pattern, see ¶ 70 and the Table titled “PRACH-Config information elements”), 
wherein the frequency hopping indication information is 0 to 2 bits information (frequency hopping pattern is defined as an INTEGER value between 0 and 1 [i.e., 1 bit], see ¶ 70 and the Table titled “PRACH-Config information elements”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yi as taught by Yao, since the modification, as suggested in ¶¶ 49-52 of Yao, enables the wireless communication system to support frequency hopping to provide enhanced coverage for physical uplink shared channel (PUSCH) and physical downlink shared channel (PDSCH).
Furthermore, regarding claim 11, Yi discloses an apparatus (eNB, see FIG. 4), comprising: 
one or more processors (the eNB is implemented using a computer that executed software, which means the eNB has a processor, see ¶ 182); and 
one or more memories, wherein the one or more memories store a computer program for execution by the one or more processors to perform operations (the eNB is implemented using a computer that executed software, which means the eNB has a memory storing the software, see ¶ 182). 
Furthermore, regarding claim 21, Yi discloses a computer-readable storage medium comprising instructions which, when executed by a computer system, cause the computer system to perform a method (eNB is implemented using a computer that executed software, which means the eNB has a memory storing the software, see FIG. 4 and ¶ 182).
Regarding claims 2 and 12, Yi discloses wherein the first information further comprises at least one information taken from the group consisting of: 
timing advance indication information, 
indication information of a narrowband resource used for transmission of a control channel, 
indication information of a subframe used for transmission of the control channel, 
indication information of a control channel candidate set of the control channel, 
control channel configuration set identifier indication information of the control channel, 
indication information of a transmission type used for transmission of the control channel, 
indication information of a coverage enhancement level used for transmission of the control channel, and 
resource allocation information used for transmission of second information (the random access response includes values, such as a random access preamble identifier, a UL Grant, which are used by the UE to transmit the data stored in the UE’s buffer or newly generated data, see step 3 in FIG. 4 and  ¶¶ 45, 48).
Regarding claims 3 and 13, Yi does not explicitly disclose wherein in accordance with the frequency hopping indication information being 2 bits information, at least one value of the frequency hopping indication information indicates reserved.
Yao discloses wherein in accordance with the frequency hopping indication information being 2 bits information (the frequency hopping-related information includes frequency hopping pattern and frequency hopping enabling, see ¶ 70 and the Table titled “PRACH-Config information elements”; moreover, frequency hopping pattern is defined as an INTEGER value between 0 and 1 [i.e., 1 bit] and frequency hopping enabling is defined as a BOOLEAN [i.e., 1 bit], see ¶ 70 and the Table titled “PRACH-Config information elements”), at least one value of the frequency hopping indication information indicates reserved (frequency hopping enabling is reserved for indicating information distinct from frequency hopping pattern, see ¶ 70 and the Table titled “PRACH-Config information elements”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yi as taught by Yao, since the modification, as suggested in ¶¶ 49-52 of Yao, enables the wireless communication system to support frequency hopping to provide enhanced coverage for physical uplink shared channel (PUSCH) and physical downlink shared channel (PDSCH).
Regarding claims 4 and 14, Yi does not explicitly disclose wherein a narrowband resource of the second information is related to: a narrowband resource of a Physical Random Access Channel, or a specific downlink channel narrowband resource and duplex spacing.
Yao discloses wherein a narrowband resource of the second information is related to: 
a narrowband resource of a Physical Random Access Channel (the UE uses narrowband of a PRACH, see ¶¶ 50, 70), or 
a specific downlink channel narrowband resource and duplex spacing.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yi as taught by Yao, since the modification, as suggested in ¶¶ 49-52 of Yao, enables the wireless communication system to support frequency hopping to provide enhanced coverage for physical uplink shared channel (PUSCH) and physical downlink shared channel (PDSCH).
Regarding claim 6, 16, and 22, Yi discloses an information transmission method, carried out by a terminal device (UE, see FIG. 4), the method comprising: 
sending a random access preamble (the UE transmits a random access preamble to an eNB, see step 1 in FIG. 4); 
receiving in accordance with the sending, first information corresponding to the random access preamble (the UE receives a random access response in response to transmitting the random access preamble, see step 2 in FIG. 4), 
wherein the first information is a random access response information of the base station to the random access preamble (see step 2 in FIG. 4), 
wherein the random access response information is: 
control information carried on the control channel, or 
data information carried on a data channel (the eNB transmits the random access response via PDSCH, see step 2 in FIG. 4 and ¶ 44), 
wherein the first information comprises information of a second information (the random access response includes values, such as a random access preamble identifier, a UL Grant, which are used by the UE to transmit the data stored in the UE’s buffer or newly generated data, see step 3 in FIG. 4 and  ¶¶ 45, 48), and 
wherein the second information is a response to the first information (the UE transmits data in response to the random access response, see step 3 in FIG. 4 and ¶¶ 45, 48).
However, Yi does not explicitly disclose wherein the first information comprises a frequency hopping indication information of a second information, wherein the frequency hopping indication information indicates a frequency hopping pattern, wherein the frequency hopping indication information is 0 to 2 bits information.
Yao discloses wherein the first information comprises a frequency hopping indication information of a second information (frequency hopping-related information can be included in a random access response, see ¶ 70; moreover, the frequency hopping-related information is for EPDCCH, PDSCH, and PUSCH, see ¶ 70), 
wherein the frequency hopping indication information indicates a frequency hopping pattern (the frequency hopping-related information includes frequency hopping pattern, see ¶ 70 and the Table titled “PRACH-Config information elements”), 
wherein the frequency hopping indication information is 0 to 2 bits information (frequency hopping pattern is defined as an INTEGER value between 0 and 1 [i.e., 1 bit], see ¶ 70 and the Table titled “PRACH-Config information elements”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yi as taught by Yao, since the modification, as suggested in ¶¶ 49-52 of Yao, enables the wireless communication system to support frequency hopping to provide enhanced coverage for physical uplink shared channel (PUSCH) and physical downlink shared channel (PDSCH).
Furthermore, regarding claim 16, Yi discloses an apparatus (UE, see FIG. 4), comprising: 
one or more processors (the UE is implemented using a computer that executed software, which means the UE has a processor, see ¶¶ 95, 182); and 
one or more memories, wherein the one or more memories store a computer program for execution by the one or more processors to perform operations (the UE is implemented using a computer that executed software, which means the UE has a memory storing the software, see ¶¶ 95, 182). 
Furthermore, regarding claim 22, Yi discloses a computer-readable storage medium comprising instructions which, when executed by a computer system, cause the computer system to perform a method (UE is implemented using a computer that executed software, which means the UE has a memory storing the software, see FIG. 4 and ¶¶ 95, 182).
Regarding claims 7 and 17, Yi discloses wherein the first information further comprises at least one information taken from the group consisting of: 
timing advance indication information, 
indication information of a narrowband resource used for transmission of a control channel, 
indication information of a subframe used for transmission of the control channel, 
indication information of a control channel candidate set of the control channel, 
control channel configuration set identifier indication information of the control channel, 
indication information of a transmission type used for transmission of the control channel, 
indication information of a coverage enhancement level used for transmission of the control channel, and 
resource allocation information used for transmission of second information (the random access response includes values, such as a random access preamble identifier, a UL Grant, which are used by the UE to transmit the data stored in the UE’s buffer or newly generated data, see step 3 in FIG. 4 and  ¶¶ 45, 48).
Regarding claims 8 and 18, Yi does not explicitly disclose wherein in accordance with the frequency hopping indication information being 2 bits information, at least one value of the frequency hopping indication information indicates reserved.
Yao discloses wherein in accordance with the frequency hopping indication information being 2 bits information (the frequency hopping-related information includes frequency hopping pattern and frequency hopping enabling, see ¶ 70 and the Table titled “PRACH-Config information elements”; moreover, frequency hopping pattern is defined as an INTEGER value between 0 and 1 [i.e., 1 bit] and frequency hopping enabling is defined as a BOOLEAN [i.e., 1 bit], see ¶ 70 and the Table titled “PRACH-Config information elements”), at least one value of the frequency hopping indication information indicates reserved (frequency hopping enabling is reserved for indicating information distinct from frequency hopping pattern, see ¶ 70 and the Table titled “PRACH-Config information elements”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yi as taught by Yao, since the modification, as suggested in ¶¶ 49-52 of Yao, enables the wireless communication system to support frequency hopping to provide enhanced coverage for physical uplink shared channel (PUSCH) and physical downlink shared channel (PDSCH).
Regarding claims 9 and 19, Yi does not explicitly disclose wherein a narrowband resource of the second information is related to: a narrowband resource of a Physical Random Access Channel, or a specific downlink channel narrowband resource and duplex spacing.
Yao discloses wherein a narrowband resource of the second information is related to: 
a narrowband resource of a Physical Random Access Channel (the UE uses narrowband of a PRACH, see ¶¶ 50, 70), or 
a specific downlink channel narrowband resource and duplex spacing.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yi as taught by Yao, since the modification, as suggested in ¶¶ 49-52 of Yao, enables the wireless communication system to support frequency hopping to provide enhanced coverage for physical uplink shared channel (PUSCH) and physical downlink shared channel (PDSCH).

Claim(s) 5, 10, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Yao as applied to claims 1, 6, 11, and 16 above, and further in view of Kim et al. (US 2014/0321442 A1, “Kim”).
Regarding claims 5, 10, 15, and 20, Yi and Yao do not explicitly disclose wherein a modulation and coding method used for transmission of the second information is: predefined, or indicated by 1 to 4 bits information.
Kim discloses wherein a modulation and coding method used for transmission of the second information is: 
predefined, or 
indicated by 1 to 4 bits information (a base station transmits a random access response to a UE, where the random access response includes hopping flag and modulation and coding scheme, where the modulation and coding scheme is 4 bits, see ¶ 121 and Table 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yi and Yao as taught by Kim, since the modification, as suggested in ¶¶ 7, 121 of Kim, enables the wireless communication system to use radio access technologies that provide flexible frequency band use, there by realizing improved efficiency in the use of wireless resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474